Citation Nr: 0324788	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  95-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue as a 
manifestion of undiagnosed illness.

2.  Entitlement to service connection for gastrointestinal 
symptoms as a manifestion of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



REMAND

In October 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Return the entirety of the veteran's claims folder 
to the VA examiner, Steven G. Milligan, who performed an 
evaluation of the veteran in September 2000 at the VA 
Medical Center in Clarksburg, West Virginia, for its 
review and the examiner's response to the following:  

(a)  The examiner should note and detail all reported 
symptoms of fatigue and should provide details about its 
onset, frequency, duration, and severity, and indicate 
what precipitates and what relieves these complaints.  
In addition, the examiner should take a work history of 
the veteran and determine time lost from work due to 
said symptoms, any interference with employment, and if 
special concessions are made to the veteran by his 
employer due to said symptoms.

(b)  The examiner should determine if there are any 
objective medical indications that the veteran is 
suffering from said symptoms. 

(c)  The examiner should specifically determine to the 
best of his ability whether the veteran's symptoms of 
fatigue are due to a known diagnostic entity.  If not, 
the examiner should specifically state whether he/she is 
unable to ascribe a diagnosis.

(d)  If the manifestations of the symptomatology cannot 
be attributed to a diagnosed illness, the examiner 
should be asked to determine if there is affirmative 
evidence that the undiagnosed illness was not incurred 
during active service during the Gulf War, or that the 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
departure from service during the Gulf War or any other 
cause.

(e)  The examiner is also asked to offer a professional 
opinion, with full supporting rationale, as to the 
following:  

Whether it is at least as likely as not that 
the veteran's fatigue is the result an 
undiagnosed illness originating during the 
veteran's period of military service, 
inclusive of service in Southwest Asia 
during Desert Shield/Storm?  Use by the 
examiner of the italicized standard of proof 
in formulating a response is requested.  

Whether the veteran has chronic fatigue syndrome?  
Note the following:

§ 4.88a Chronic fatigue syndrome.  
 
(a) For VA purposes, the diagnosis of chronic 
fatigue syndrome requires:  
 
(1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of 
the usual level for at least six months; and  
 
(2) the exclusion, by history, physical examination, 
and laboratory tests, of all other clinical 
conditions that may produce similar symptoms; and  
 
(3) six or more of the following:  
 
(i) acute onset of the condition,  
 
(ii) low grade fever,  
 
(iii) nonexudative pharyngitis,  
 
(iv) palpable or tender cervical or axillary lymph 
nodes,  
 
(v) generalized muscle aches or weakness,  
 
(vi) fatigue lasting 24 hours or longer after 
exercise,  
 
(vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid 
state),  
 
(viii) migratory joint pains,  
 
(ix) neuropsychologic symptoms,  
 
(x) sleep disturbance.  
 
(b) [Reserved]  
 
If the veteran has objective evidence of fatigue or 
chronic fatigue syndrome as that term is defined by 
VA, do the symptoms of same result in periods of 
incapacitation of at least one week total duration 
per year or do the symptoms require continuous 
medication?

In the event that the examiner requires the presence of 
the veteran to complete his responses to the foregoing, 
the veteran should be advised in writing of the 
necessity for further examination and requested to 
appear for additional evaluation.  If the September 2000 
examiner is no longer employed by VA or is otherwise 
unavailable, the veteran should be informed of that fact 
and requested to appear for a VA medical examination, 
inclusive of a review of the veteran's history and 
current complaints, as well as a detailed physical 
examination and all diagnostic testing deemed warranted 
by the examiner.  Such should be followed by entry of 
responses to questions (a) through (e) above.  The 
veteran's claims folder is to be made available in its 
entirety to the examiner, prior to any actual evaluation 
of the veteran, for review of this case.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





